DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed April 25, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 1, 3-6, 8-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deckner et al. (US 8,211,411) in view of Majeti et al. (US 5,004,597). The rejection is maintained. Claim 11 is cancelled. 
Deckner et al. disclose oral care compositions comprising fused silica. The compositions comprise a mixture of thickeners and the thickeners include carboxymethylcellulose and hydroxyethyl cellulose. The thickeners comprise about 0 to 15% (col. 32, lines 25-36). Humectants include glycerin sorbitol and combinations thereof and comprise1 to about 90% by weight (col. 35, lines 20-32). Chelating agents may be used and include tripolyphosphate and comprise 0.1 to 20% of the composition (col. 25).  Anticalculus agents are used and include pyrophosphate salts such as tetralkali metal pyrophosphate. The anticalculus agent comprise 0.05 to 50% by weight of the composition (col. 17, lines 11-55). The compositions of the invention may contain less than about 20% total water, or less than about 10% total water (col. 33, lines 1-5). The pH of the compositions range from 3 to 10. A disclosed composition comprises 0.80 phytic acid (a chelating agent), 1.30% carboxymethylcellulose sodium, water, sorbitol and 0.50% hydroxyethyl cellulose (Example A).
Deckner et al. differ from the instant claims insofar as they do not disclose heating the composition.
Majeti et al. disclose oral compositions comprising stannous salts. The compositions comprise thickeners including hydroxyethyl cellulose and sodium carboxymethylcellulose. The thickener comprises 0.5 to 5.0% of the compositions. Humectants are used and include glycerin and sorbitol and comprise about 15% to about 70% by weight of the composition. The compositions may also comprise citric acid (a chelating agent). The compositions are made by heating up the compositions to 77 degree C while mixing. The glycerin is added to a separate vessel and is also heated to 77.degree. C. When both the solutions have attained the required temperature, the carboxymethyl cellulose (CMC) and carrageenan are blended together and slowly added to the glycerin under vigorous agitation. When the CMC and carrageenan are sufficiently dispersed in the glycerin, this mixture is added to the sorbitol/water mixture. The resulting mixture is then blended for a period of time sufficient to allow complete hydration of the binders (about 15 minutes) (col. 6, lines 34-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have premixed the humectant, thickeners and chelating agent and heating the mixture motivated by the desire to allow complete hydration of the binders (thickening agents). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  In regard to the amounts of each component, when calculating the percentages in regard to the recited components, the amounts of each component of the Deckner et al. overlap that of the instant claims. Therefore, the amounts are obvious over the instant claims.

Response to Arguments
The Examiner submits that the compositions of Deckner et al. comprise a chelating agent. Sodium gluconate and phytic acid are both chelating agent included in the compositions comprising a combination of carboxymethyl cellulose and hydroxyethyl cellulose. Therefore, the compositions would have a higher viscosity. The deficiencies of Deckner et al. are cured by Majeti et al., which disclose using higher temperatures to mix the thickening agents in order for gelling to occur. Therefore, it would have been obvious to have mixed the thickeners of Deckner using this method of Majeti et al. In regard to Majeti et al., Majeti et al. disclose “about” 10% water which meets the “about” 10% of the instant claims. Majeti et al. also disclose that glycerin is used to mix the thickeners. Therefore, Majeti supports an anhydrous thickener system. Furthermore, Deckner et al. disclose the amount of water and Majeti et al. was used for its teaching of heating up the thickeners in solvent to provide complete hydration of the combination of thickeners. One would look to Majeti to make the compositions of Deckner in order to make sure the thickeners were completely incorporated into the composition. Therefore, the rejection is maintained.

2) Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deckner et al. (US 8,211,411) in view of Majeti et al. (US 5,004,597) in further view of Schiraldi et al. (US 4,992,259). The rejection is maintained.
Deckner et al. in view of Majeti et al. differ from the instant claims insofar as it does not disclose the molecular weight of carboxymethyl cellulose.
Schiraldi et al. disclose oral care compositions. The compositions comprise thickening agents such as sodium carboxymethyl cellulose (NaCMC). The NaCMC preferably has a molecular weight ranging from about 90,000 to about 250,000 (col. 5, lines 18-30).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art to have used a carboxymethylcellulose with a molecular weight ranging from about 90,000 to about 250,000 because it is suitable for toothpaste compositions.  

Response to Arguments
The Examiner submits that Schiraldi et al. cure the deficiencies of the instant claim. Although Schiraldi et al. disclose aqueous compositions, one of ordinary skill in the art would reasonably conclude that these components may also be used in other oral care compositions. Furthermore, the claims recite the thickener system is anhydrous, not the final composition. Therefore, the rejection is maintained. 

3) Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deckner et al. (US 8,211,411) in view of Majeti et al. (US 5,004,597) in further view of Potanin et al. (US 2018/0221259). The rejection is maintained. 
Deckner et al. in view of Majeti et al. differ from the instant claims insofar as it does not disclose the molecular weight of hydroxyethyl cellulose.
Potanin et al. disclose oral care compositions. The compositions comprise cellulose polymers. Some embodiments provide oral care compositions comprising hydroxyethylcellulose having a molecular weight of about 700,000, e.g. 720,000, in the amount of from about 0.1 wt. % to about 0.5 wt. %, of the oral care composition.  
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art to have used a hydroxyethylcellulose having a molecular weight of about 700,000, e.g. 720,000, because it is suitable for toothpaste compositions.  

Response to Arguments
The Examiner submits that Potanin et al. cure the deficiencies of the instant claim. Potanin et al. disclose suitable hydroxyethyl cellulose for anhydrous thickening systems. Therefore, one of ordinary skill in the art would be motivated to use the hydroxyethyl cellulose of Potanin et al. as the hydroxyethyl cellulose of Deckner et al. because it is suitable. In regard to the fused silica, the claims do not exclude the presence of abrasives such as fused silica. The limitations of the claim was considered and the combination of references meet the limitations. Therefore, the rejection is maintained.  

Conclusion
Claims 1-10, 12-14 and 17-20 are rejected.
Claims 15-16 are withdrawn.
No claims allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612